Title: To Alexander Hamilton from George Washington, 14 October 1791
From: Washington, George
To: Hamilton, Alexander



Mount Vernon Octr. 14th. 1791
(Private)
My dear Sir,

When I addressed a private letter to you a few days ago I had no more idea that Monday the 24th. instt. was the day appointed for the meeting of Congress, than I had of its being dooms-day until it was mentioned to me in a letter which I have just received from Mr. Lear (who was under the like mistake). It had taken such deep root in my mind that the last monday in the month was the time that I never consulted the Law or made any enquiry about it and meant to move leizurely on in the course of next week for Philadelphia & for that purpose had directed Page to send off his Stage Coach so as to be at George-Town on tuesday the 18th. This discovery, however, will oblige me, as soon as I am provided with the means, to accelerate my Journey, and it induces me at the same time to urge you more earnestly to be prepared against my arrival with what my last requested.
How far, in addition to the several matters mentioned in that letter, would there be propriety do you conceive, in suggesting the policy of encouraging the growth of Cotton, & Hemp in such parts of the United States as are adapted to the culture of these articles? The advantages which would result to this Country from the produce of articles which ought to be manufactured at home is apparent but how far bounties on them come within the powers of the Genl. Government or it might comport with the temper of the times to expend money for such purposes is necessary to be considered and without a bounty is given I know of no means by which the growth of them can be effectually encouraged.
The establishment of Arsenals in convenient & proper places is, in my opinion, a measure of high national importance meriting the serious attention of Congress; and is one of those measures which ought to be brought to their view.
Yesterday I received the resignation of John Spotswood Moore Surveyor of West Point in this state. I mention it now, that if opportunities should present, you may make the necessary enquiries into the fitness of Alexr. Moore, his Brother whom he recommends as a Successor.
With affectionate regard   I am ever Yours
Go: Washington
